Citation Nr: 0201541	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  95-29 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the right foot on a secondary 
basis.

2.  Entitlement to an increased rating for postoperative 
residuals internal derangement of the right knee, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.

This case initially came to the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision by the Department of 
Veteran's Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  

This case was previously before the Board in November 1997.  
At that time the issues in appellate status were secondary 
service connection for a left knee disorder, a right hip 
disability, and numbness of the right foot, and entitlement 
to an increased rating for residuals of a right knee 
disability, to include traumatic arthritis, evaluated as 20 
percent disabling.

In November 1998 the RO granted service connection for 
degenerative joint disease of the left knee rated as 20 
percent disabling.  In May 2000 the RO granted service 
connection for right hip strain rated as 20 percent disabling 
and increased the rating for the service-connected right knee 
disability to 30 percent for internal derangement.  The RO 
also granted a separate 10 percent rating for arthritis of 
the right knee.  The veteran did not appeal this decision.  

It is unclear from the record whether the veteran is claiming 
plantar fasciitis of the right foot.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for postoperative 
residuals, internal derangement of the right knee, evaluated 
as 30 percent disabling, degenerative joint disease of the 
left knee evaluated as 20 percent disabling, right hip strain 
evaluated as 20 percent disabling and traumatic arthritis of 
the right knee evaluated as 10 percent disabling.

2.  The veteran does not currently have a disability 
manifested by numbness of the right foot.

3.  The veteran's service-connected right knee disability is 
manifested by pain, slight swelling and a slight deformity 
with flexion to 60 degrees and extension to 18 degrees.


CONCLUSIONS OF LAW

1.  A disorder manifested by numbness of the right foot is 
not proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5257, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show a history of right 
knee dislocations prior to service and that he underwent 
right knee surgeries during service.  His October 1956 
service separation examination noted normal feet.

In July 1975 the RO granted service connection for a right 
knee disorder rated at zero percent.  In May 1993 the RO 
granted an increased rating of 10 percent.  In April 1996 the 
RO increased the rating for the service-connected right knee 
disorder to 20 percent.

During a May 1994 VA examination of the feet, the veteran 
complained of clicking and occasional dislocation of the knee 
when he walked.  He reported a constant dull ache of both 
knees and pain in his heels when walking.  X-rays of the 
right foot were normal.  The diagnosis was rule out bilateral 
plantar fasciitis.

A May 1994 VA orthopedic examination showed no deformity or 
fluid of the right knee.  No patellar balottement was 
elicited.  There were two healed surgical scars about the 
right knee.  He had flexion of the right knee to 95 degrees 
and full extension.  There was no subluxation or lateral 
instability, drawer test was negative, and patella and 
Achilles reflexes were 2+.  The diagnoses were rule out 
spinal stenosis of degenerative joint disease, calcification 
of the lateral meniscus of the right knee, and ossified body 
of the left knee.

The veteran received intermittent treatment at a VA facility 
from 1992 through 1995 for various disorders, including knee 
complaints. 

During a September 1995 VA examination, the veteran 
complained of painful knees, and said his knees would crunch 
and lock on walking.  He stated that he had to manually twist 
his lower legs at times to loosen his knees.  He reported 
that he leaned on a shopping car to walk extended distances.  
On physical examination the right knee is slightly warmer and 
larger than the left.  There was slight swelling and 
deformity, with fullness of the upper medial aspect of the 
right knee.  There was some crunching of the right knee on 
motion.  The knee joint was tender bilaterally. Stability was 
retained.  Range of motion of the right knee from 0-90 
degrees.  The diagnosis was degenerative arthritis and 
chondrocalcinosis of the right knee.

Additional VA outpatient treatment reports through 1997 are 
negative for right foot numbness.  In April 1997 the veteran 
complained of right knee pain.  There was no effusion noted 
in either knee and ligaments were stable.  Treatment included 
Motrin, Naprosyn and steroid injections.

During a January 1998 VA examination, the veteran complained 
of long-standing constant right knee pain which was four over 
five out of 10.  He had acute flare-up with weight bearing or 
prolonged walking.  The precipitating factor was just being 
on his feet and the alleviating factors were rest and 
medication. He reported that he had right foot problems 
secondary to his right knee.  He used no aids to walk.  He 
did not use a brace.  He had worked for most of his life as a 
carpenter but he had not worked for many years due to 
physical limitations.  

The examination showed that the right knee was slightly 
swollen and deformed.  Range of motion of the right knee was 
flexion to 60 degrees, extension to 18 degrees, and passive 
extension to 10 degrees.  Examination of the right foot was 
unremarkable except for some tenderness in the right heel on 
the plantar surface and along the arch of the right foot in 
keeping with plantar fasciitis.  X-rays of the right knee 
showed degenerative joint disease with chondroid-calcinosis; 
loose bodies could not be excluded.  X-rays of the right foot 
were unremarkable.  

The diagnoses were degenerative arthritis joint disease of 
that the right knee and plantar fasciitis of the right foot.  
The examiner commented that the range of motion was done with 
consideration of pain, fatigue, weakness, and incoordination 
and altered by repetition.  The examiner stated that the 
veteran had very rare acute flare-ups as he was not able to 
do anything that would cause an acute flare-up.

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law. This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded. This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). The implementing regulations were 
adopted on August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that the veteran has been informed of the 
criteria necessary to establish his claim in the statement of 
the case and supplemental statements of the case.  The Board 
is also satisfied that pertinent evidence necessary to 
properly evaluate his claim is part of the record.  This 
evidence includes a VA compensation examination and VA 
treatment records. Accordingly, the Board finds that the VA 
has satisfied the criteria set forth in VCAA and the 
implementing regulations, and the veteran is not prejudiced 
by this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

A.  Secondary service connection for disability manifested by 
numbness of the right foot

The veteran seeks service connection for a disability 
manifested by numbness of the right foot.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

One requirement for service connection is a current medical 
diagnosis of the claimed disability.  During the most recent 
VA compensation examination in September 1998 the veteran 
complained of pain in the right heel, which was consistent 
with plantar fasciitis.  However, there was no finding or 
diagnosis of numbness of the right foot.  Accordingly, in the 
absence of a current diagnosis that the veteran has a 
disability manifested by numbness of the right foot, service 
connection may not be granted.  The preponderance of the 
evidence is against the claim for service connection for such 
condition; thus, the benefit-of-the-doubt rule does not 
apply, and the claim for secondary service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

B.  An increased rating for a service-connected right knee 
disability 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
The RO has assigned a 30 percent rating for postoperative 
residuals, internal derangement of the right knee under 
Diagnostic Code 5261 pursuant to the Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2001) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

The veteran's statements describing the symptoms of his right 
knee disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

During the recent VA examination the veteran reported pain in 
the right knee.  However, the examination showed that range 
of motion of the right knee was flexion to 60 degrees and 
extension to 18 degrees.  Additionally, there was no 
indication of recurrent subluxation and lateral instability. 
In fact, it was specifically noted in April 1997 that his 
ligaments were stable.  Also the evidence further indicates 
that the surgical scars are healed.

The current rating is predicated on limitation of extension, 
and the findings for a higher rating on this basis are 
clearly not met.  The current medical evidence does not 
satisfy the criteria for a higher rating on any other basis 
for the service-connected right knee disorder.  The Board 
also points out that the veteran has a separate 10 percent 
rating for traumatic right knee arthritis under Diagnostic 
Code 5010.  Additionally, the Board is satisfied that the 
degree of functional impairment due to pain as set forth in 
the Deluca case is contemplated in the current ratings for 
the right knee disorder.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for the service-connected postoperative residuals of 
right knee surgery with internal derangement.  Consequently, 
the benefit-of-the-doubt rule does not apply in this case, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to secondary service connection for a disability 
manifested by numbness of the right foot is denied.

Entitlement to an increased rating for residuals of a right 
knee surgery is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

